Citation Nr: 0915783	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  02-17 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a low back 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from April 1972 to September 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
schizophrenia, diabetes mellitus, type II, hepatitis C, and a 
low back disorder.  

In an April 2008 decision, the Board denied service 
connection for diabetes mellitus, type II, and remanded the 
issues of entitlement to service connection for hepatitis C 
and a low back disorder, and whether new and material 
evidence has been submitted to reopen a claim for service 
connection for schizophrenia.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hepatitis C was not shown during service, and is not 
related to any in-service disease or injury.

2.  A low back disorder was not shown during service or in 
the one year period following service, and is not related to 
any in-service disease or injury.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  A low back disorder was not incurred in active service; 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the appellant in June 2003, September 2007, and May 2008 
that fully addressed all notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims.  Although the first letter 
erroneously advised the veteran that the claims for service 
connection for hepatitis C and a low back disorder had been 
previously finally denied, this error was rectified in the 
September 2007 and May 2008 letters.  A March 2006 letter and 
the May 2008 letter further advised the Veteran of the bases 
for assigning ratings and effective dates.  While the notice 
letters were not sent before the initial RO rating decision 
in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims and given ample time to 
respond, but the RO also readjudicated the case by way of an 
August 2003 supplemental statement of the case following the 
June 2003 notice letter, the December 2007 supplemental 
statement of the case following the notice letters of March 
2006 and September 2007, and the January 2009 supplemental 
statement of the case following the notice letter of May 
2008.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004). 

Service treatment records are associated with the claims 
file, as are post-service VA inpatient and outpatient 
treatment records.  The Board further notes that the Veteran 
has been provided with VA etiological examinations in 
addition to the applicable law and regulations, and there is 
no indication that there are any outstanding pertinent 
documents or records that have not been obtained, or that are 
not adequately addressed in documents or records contained 
within the claims folder.

The Veteran has also not indicated any intention to provide 
additional evidence in support of his claims.

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


II.  Entitlement to Service Connection for Hepatitis C and a 
Low Back Disorder

Background

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a veteran served 90 days or more during a period of war 
and osteoarthritis or an organic disease of the nervous 
system becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of the disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The Veteran contends that he developed hepatitis C as a 
result of undergoing immunizations during service, and that 
his current low back disorder is related to injury he 
sustained during service.  

The Veteran's service treatment records do not reflect any 
complaints or treatment for hepatitis C.  These records do 
confirm that the Veteran received several immunizations in 
May and June of 1972, but no complications were noted with 
respect to any of these immunizations.  There is also a 
February 1974 notation in which the Veteran denied previous 
episodes of hepatitis.  There is in-service evidence of 
treatment for low back complaints in March 1974.  More 
specifically, the Veteran complained of pain over the sacral 
area.  Examination at this time revealed that range of motion 
of the back was fairly good and no muscle spasm.  The 
diagnosis was mild lumbosacral pain, and the Veteran was 
prescribed heat and aspirin.  There is thereafter no 
indication that the Veteran had any additional back 
complaints or treatment in service.  

May 1974 in-service examination revealed no relevant 
complaints or disabilities, as did records from an in-service 
hospitalization in August 1974.  The hospital records did 
reflect a history of drug abuse since 1971, and the use of 
heroin four days prior to admission.  

An April 1989 VA hospital discharge summary does not reflect 
a history of treatment for a back disorder or hepatitis C.  

An October 1989 VA hospital discharge summary reflects that 
the Veteran had been working at a truck stop changing tires 
for the past 5 or 6 years.  It does not reflect a history of 
treatment for a back disorder or hepatitis C.  

A VA hospital discharge summary from November 1989 reflects 
the Veteran's report of a history of backache.  He denied 
that he used drugs any more.  

VA discharge summaries from July 1990, August 1990, September 
1991, and August 1992 do not reflect any history of treatment 
for a back disorder or hepatitis C.  

A VA discharge summary from December 1992 indicates that the 
diagnoses included low back pain syndrome.  A July 1993 
summary indicates that during the course of his treatment for 
schizophrenia, the Veteran was referred to Rehabilitation 
Medical Services for evaluation of his back pain.  

VA treatment records for the period of May 1999 to September 
2008 reflect that in May 1999, the Veteran was to undergo 
studies relating to his hepatitis C and liver profile.  In 
June 1999, the assessment was hepatitis C and 
gastroesophageal reflux disease (GERD).  

In November 2000, a mental clinic progress note reflects that 
the Veteran complained of back pain, and that "the doctor 
says that I have chronic arthritis of the spine and it really 
hurts."  The evaluation revealed that the Veteran complained 
of back pain, and he was given Tylenol.  Approximately a week 
later, the Veteran complained that the medication he had been 
given for his back pain had only helped a little.  He went on 
to state that a doctor told him about ten years earlier that 
he had chronic arthritis and would probably be restricted to 
a wheelchair.  In January 2001, X-rays of the lumbar spine 
revealed very mild degenerative joint disease (DJD) changes.  
In February 2001, April 2001, and March 2002, assessments 
include back pain and hepatitis C.  

In early November 2006, the Veteran's main complaint was 
indicated as lower back pain.  The impression included 
chronic low back pain, probably myofascial in nature.  Later 
in November 2006, the Veteran's past medical history was 
noted to include backache and DJD.  In April 2007, the 
Veteran's past medical history was noted to include low back 
pain.  In August 2008, the Veteran described his back pain as 
sharp non-radiating pain in the lower back.  

September 2008 VA liver, gall bladder, and pancreas 
examination revealed that the examiner reviewed the claims 
file in conjunction with his examination of the Veteran.  The 
Veteran reported a history of intravenous drug use and high 
risk sexual practices during service.  He also reported the 
sharing of razors during service and chronic alcohol use 
after service.  The diagnosis was hepatitis C.  The examiner 
commented that the Veteran had various risk factors, 
including IV drug use, tattoos after service, high risk 
sexual practices and sharing razors during service, 
immunizations during service, and chronic alcohol abuse after 
service.  It was the examiner's opinion that the most likely 
risk factor was the Veteran's IV use while in service.  

November 2008 spine examination revealed a diagnosis of 
minimal scoliosis of the lumbar spine.  The examiner 
concluded that it was less likely than not that the Veteran's 
low back disability was related to active service.  The 
examiner explained that there was no evidence of any 
complaint of a back condition while in service, and there was 
no evidence of a back injury while in service.  The examiner 
also noted that the Veteran could not supply any specifics of 
a back injury during service, and that the Veteran had 
scoliosis which was not related to a back injury.  


Analysis

The record reflects multiple diagnoses of hepatitis C 
beginning in May 1999, an initial X-ray diagnosis of mild DJD 
of the lumbar spine in January 2001, and a more recent 
diagnosis of minimal lumbar scoliosis in November 2008.  It 
is the Veteran's contention, that his hepatitis C is somehow 
related to allegedly unsanitary immunizations that he was 
subjected to during service, and that his low back disability 
is related to back problems he had during service.

However, in order to prevail on the claims, there must also 
be evidence linking the Veteran's hepatitis C to active 
service, either as a result of unsanitary immunizations or 
otherwise, and his DJD and/or scoliosis of the lumbar spine 
to service or to a period of one year following service, and 
the record simply does not contain such evidence.  

The Veteran is competent to describe his symptoms and 
observations.  However, his statement that his hepatitis C is 
related to unsanitary immunizations during service has no 
probative value.  More specifically, the statements of the 
Veteran that seek to link his hepatitis C to active military 
service as a result of allegedly unsanitary immunizations are 
of minimal or no weight as it has been held that lay 
assertions with respect to issues of medical causation do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Similarly, his statements 
seeking to link his current DJD and/or scoliosis of the 
lumbar spine to service are entitled to little or no weight.  
Id.  

Rather, the more probative and persuasive evidence instead 
reflects no complaints or treatment of hepatitis C during 
service or after service until May 1999, a single complaint 
of low back pain during service in March 1974 without 
subsequent complaints or treatment during service or after 
service until November 1989, no relevant low back symptoms or 
diagnoses within one year of service separation, and that the 
first documented diagnosis of hepatitis C and low back 
disability was in May 1999 and January 2001, respectively.  
Significantly, there is no medical evidence or opinion 
relating either his hepatitis C or DJD and/or scoliosis to 
service.  In fact, the only opinions of record as to these 
claims are squarely against the claims, the September 2008 VA 
examiner finding that the most likely risk factor for the 
Veteran's hepatitis C was the Veteran's IV use while in 
service, and the November 2008 VA examiner concluding that 
the Veteran's scoliosis was not related to an injury.  The 
Board would like to point out that although IV use was found 
by the examiner to have occurred during service, this does 
not in any way help the Veteran's claim since such use 
constitutes willful misconduct in accordance with 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.1(n).  In addition, while the Board 
also notes that the November 2008 VA examiner apparently had 
only the Veteran's medical records and not his entire claims 
folder in her possession at the time of the examination, 
remand for further examination is not warranted since service 
treatment records reveal only a single episode of treatment, 
and it was the opinion of the examiner that the Veteran's 
scoliosis was not the result of an injury, whether during or 
after service.  

Accordingly, based on all of the foregoing, the Board finds 
that the preponderance of the evidence is against a 
relationship between the Veteran's hepatitis C and DJD and/or 
scoliosis of the lumbar spine and service, and that the 
claims should therefore be denied.


ORDER

Service connection for hepatitis C is denied.

Service connection for a low back disorder is denied.  


REMAND

As for the remaining issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for schizophrenia, the Board is in agreement with 
the position of the Veteran's representative that the Board's 
remand of April 2008 specifically directed the RO to provide 
the Veteran with a VCAA notice letter pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006) based on the version of 
38 C.F.R. § 3.156(a) in effect prior to August 2001.  
Unfortunately, the May 2008 letter provided to the Veteran 
pursuant to the Board's remand once again advised the Veteran 
pursuant to the version of 38 C.F.R. § 3.156 that is 
currently in effect.  Consequently, the Board finds that it 
has no alternative but to again remand this issue for a new 
Kent notice based on the old version of 38 C.F.R. § 3.156.  
See 38 C.F.R. § 3.156(a) (2001); Stegall v. West, 11 Vet. 
App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the specific 
information and evidence not of record 
(1) that is necessary to reopen his 
claim for service connection for 
schizophrenia; (2) that VA will seek to 
obtain; and (3) that he is expected to 
provide.  The Veteran should also be 
advised to provide any evidence in his 
possession that pertains to the claim.

This notice should include an 
explanation of the basis for the 
previous denial and what the evidence 
must show in order to reopen this 
Veteran's particular claim based on the 
version of 38 C.F.R. § 3.156(a) in 
effect prior to August 2001.  A copy of 
the notification should be placed in 
the claims folder.  

2.  Finally, readjudicate the claims on 
appeal.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


